
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


ASPEON, INC.

SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT


        THIS SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (the
"Agreement") is effective as of September 12, 2002, by and between Aspeon, Inc.,
a Delaware corporation (the "Company") and each investor listed on Schedule A
attached hereto (each, an "Investor" and collectively, the "Investors").


RECITALS

A.The Company is currently in need of funds to help finance its operations.

B.The Investors are willing to advance funds to the Company in exchange for the
issuance to them of certain secured convertible promissory notes evidencing the
Company's obligation to repay the Investors' loans of the advanced funds.

NOW THEREFORE, the parties hereby agree as follows:

1.    Notes.

        1.1    The Notes.    Subject to the terms and conditions of this
Agreement and the Security Agreement in the form attached to this Agreement as
Exhibit A (the "Security Agreement"), the Company agrees to sell to each
Investor, and each Investor severally agrees to purchase from the Company, a
Secured Convertible Promissory Note in the form attached to this Agreement as
Exhibit B (individually a "Note" and collectively the "Notes") in the principal
amount set forth opposite such Investor's name on Schedule A hereto. Each Note
shall be convertible into shares of the Company's common stock ("Common Stock")
pursuant to terms of the Note and shall be secured by the assets of the Company
as described in such Note and the Security Agreement. The aggregate amount of
the Notes shall not exceed $500,000.

        1.2    Closings.    The purchase and sale of the Notes (each a
"Closing") will take place at the offices of the Company at 16832 Redhill Ave.,
Irvine, CA 92606, at such time as the parties shall mutually agree. The Company
may sell additional Notes until November 30, 2002 to such persons as the board
of directors of the Company may determine. Any such sale shall be upon the same
terms and conditions as those contained herein, and such persons or entities
shall become parties to this Agreement and shall have the rights and obligations
of an Investor hereunder.

        1.3    Delivery.    At or shortly following the Closing, the Company
will deliver to each Investor a Note, the original principal amount of which
shall be in the amount indicated next to each Investor's name on Schedule A
attached hereto.

2.    Representations and Warranties of the Company.    The Company hereby
represents and warrants to each Investor as follows:

        2.1    Organization, Standing and Power.    The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as contemplated to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

1

--------------------------------------------------------------------------------


        2.2    Authority and Enforceability.    The Company has all requisite
corporate power and authority to execute and deliver this Agreement, the
Security Agreement and the Notes and to perform fully its obligations hereunder
and thereunder. The execution and delivery of this Agreement, the Security
Agreement and the Notes and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company. This Agreement, the Security Agreement and the Notes
have been duly executed and delivered by the Company, and, assuming this
Agreement, the Security Agreement, and the Notes constitute valid and binding
agreements of the other parties hereto, this Agreement, the Security Agreement,
and the Notes constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights and remedies
generally and subject, as to enforceability, to general principles of equity,
regardless of whether enforceability is considered in a proceeding at law or in
equity.

        2.3    Valid Issuance of Common Stock.    The Common Stock, when issued,
sold and delivered in accordance with the terms of the Notes for the
consideration expressed therein, will be duly and validly issued, fully paid,
and nonassessable, and based in part upon the representations of the Investors,
will be issued in compliance with all applicable federal and state securities
laws. The Company covenants to authorize (and if necessary create), maintain and
reserve, a sufficient number of shares of Common Stock necessary upon conversion
of the Notes.

        2.4    Consents.    No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement, the Security Agreement and the Notes and the
issuance of the Common Stock, except such as has been duly and validly obtained
or filed, or with respect to any filings that must be made after the Closing, as
will be filed in a timely manner.

        2.5    Subsidiaries.    Except as listed below, the Company does not
presently own, have any investment in, or control, directly or indirectly, any
Subsidiaries, associations or other business entities. The Company is not a
participant in any joint venture or partnership.

•CCI Group, Inc.

•Posnet Computers, Inc.

•Aspeon Systems International Pte Ltd

•Aspeon Systems Australia Pty Limited

•Dynamic Technologies, Inc.

•Restaurant Consulting Services, Inc.

•SB Holdings, Inc.

•Aspeon Solutions, Inc.

        2.6    Litigation.    Except as listed in Exhibit C there is no action,
suit, proceeding or investigation pending or to the Company's knowledge
currently threatened against the Company which might result in a material
adverse change to the Company, nor is the Company aware that there is any basis
for the foregoing. The foregoing includes, without limitation, actions pending
or threatened (or any basis therefor known to the Company) involving the prior
employment of any of the Company's employees, their use in connection with the
Company's business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit,

2

--------------------------------------------------------------------------------


proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

        2.7    Full Disclosure.    The Company has fully provided the Investors
with all the information in possession of the Company which the Investors have
requested for deciding whether to enter into this Agreement, the Security
Agreement and the Notes and all information which the Company believe is
reasonably necessary to enable the Investors to make such decision. The
representations and warranties of the Company contained in this Agreement, the
Security Agreement, the Notes, certificates and other documents made or
delivered in connection herewith, taken as a whole do not contain any untrue
statement of a material fact or omit any material fact necessary to make the
statements contained therein or herein in view of the circumstances under which
they were made not misleading.

3.    Representations and Warranties of Each Investor.    Each Investor hereby
represents and warrants severally, and not jointly, that:

        3.1    Authorization.    Each Investor has full power and authority to
enter into this Agreement, the Security Agreement and the Note (collectively,
the "Bridge Agreements"), and that the Bridge Agreements constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms.

        3.2    Purchase Entirely for Own Account.    The Notes and the Common
Stock issuable upon conversion of the Notes (collectively, the "Securities")
will be acquired for investment for Investor's own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same. The Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation in any of the Securities to such person or to any third person.
The Investor has full power and authority to enter into this Agreement.

        3.3    Disclosure of Information.    The Investor believes it has
received all of the information it considers necessary or appropriate for
deciding whether to purchase the Note. The Investor has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering and sale of the Note.

        3.4    Investment Experience and Financial Risk.    The Investor is an
investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself and bear the economic risks of its
investment, including the complete loss thereof, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Note. The Investor has not been
organized for the purpose of acquiring the Securities.

        3.5    Accredited Investor.    The Investor is an "accredited investor"
within the meaning of the Securities and Exchange Rule 501 of Regulation D, as
presently in effect.

        3.6    Restricted Securities.    The Investor understands that the
Securities it is purchasing are characterized as "restricted securities" under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act of 1933, as amended (the "Securities Act"), only in certain
limited circumstances. In this connection, the Investor is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

        3.7    Further Limitations on Disposition.    Without in any way
limiting the representations set forth above, the Investor further agrees not to
make any disposition of all or any portion of the Securities (other than the
valid exercise or conversion thereof in accordance with their respective terms)
unless and until:

3

--------------------------------------------------------------------------------


        (a)  There is then in effect a Registration Statement under the
Securities Act covering such proposed disposition, and such disposition is made
in accordance with such Registration Statement; or

        (b)  (i)  The Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, the Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Securities Act or registration or
qualification under any applicable state securities laws.

        (c)  Notwithstanding the foregoing, no investment representation letter
or opinion of counsel shall be required for any transfer of any Securities
(i) in compliance with Rule 144 or Rule 144A of the Securities Act, (ii) by
gift, will or intestate succession by such holder to his or her spouse or lineal
descendants or ancestors or any trust for any of the foregoing or (iii) to a
partner or member of an Investor that is a partnership or Limited Liability
Company; provided, that in each of the foregoing cases, the transferee agrees in
writing, in a form acceptable to the Company, to be subject to the terms of this
Agreement. In addition, if the holder of any Securities delivers to the Company
an unqualified opinion of counsel that no subsequent transfer of such Securities
shall require registration under the Securities Act, the Company shall, upon
such contemplated transfer, promptly deliver new documents/certificates for such
Securities that do not bear the legend set forth in Section 3.8(a) hereof.

        3.8    Legends.    It is understood that the certificates evidencing the
Securities may bear one or all of the following legends:

        (a)  "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

        (b)  Any legend required by the laws of the State of California or any
other applicable state, including any legend required by the California
Department of Corporations.

        4.    Pari Passu with All Notes.    Each Note shall rank equally without
preference or priority of any kind with each of the Notes issued by the Company
to the Investors hereunder. All payments on account of principal and interest
with respect to the Notes shall be applied ratably and proportionately on each
such Note on the basis of the original principal amount of outstanding
indebtedness represented by such Note.

5.    Conditions to Closing.

        5.1    Conditions of Each Investor's Obligations at Closing.    The
obligations of each Investor at the Closing are subject to the fulfillment, on
or prior to the date of the Closing, of each of the following conditions, any of
which may be waived in whole or in part by Investors, the waiver of which shall
not be effective against any Investor who does not consent in writing thereto:

        (a)  The representations and warranties made by the Company in Section 2
shall be true and correct when made, and shall be true and correct on the date
of Closing with the same force and effect as if they had been made on and as of
the same date;

        (b)  The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing;

4

--------------------------------------------------------------------------------


        (c)  Except for the notices required or permitted to be filed after the
date of Closing pursuant to applicable federal and state securities laws, the
Company shall have obtained all governmental approvals required in connection
with the lawful sale and issuance of the Notes; and

        (d)  At the Closing, the sale and issuance by the Company, and the
purchase by each Investor, of the Note shall be legally permitted by all laws
and regulations to which such Investor and/or the Company are subject.

        5.2    Conditions to Obligations of the Company.    The Company's
obligation to issue and sell the Notes at the Closing is subject to the
fulfillment, to the Company's satisfaction, on or prior to the date of the
Closing, of the following conditions, any of which may be waived in whole or in
part by the Company:

        (a)  The representations and warranties made by the Investors in
Section 3 shall be true and correct when made, and shall be true and correct on
the date of Closing with the same force and effect as if they had been made on
and as of the same date;

        (b)  Except for any notices required or permitted to be filed after the
date of Closing pursuant to applicable federal or state securities laws, the
Company shall have obtained all governmental approvals required in connection
with the lawful sale and issuance of the Securities; and

        (c)  At the Closing, the sale and issuance by the Company, and the
purchase by each Investor, of his/her/its Note shall be legally permitted by all
laws and regulations to which such Investor and/or the Company are subject.

6.    Covenants of the Company.

        6.1    Sale of Assets.    Without the approval of the Investors holding
a majority of the aggregate principal amount of the then outstanding Notes, the
Company shall not sell or dispose any of its assets, other than in the ordinary
course of business.

        6.2    Board of Directors.    Promptly after the Closing, the Board of
Directors of the Company shall consist of the following persons: Jay Kear,
Richard Stack, and Horace Hertz.

        6.3    Registration of Common Stock.    In the event that the Company
files a registration statement for any shares of its capital stock, the Company
shall include the shares of Common Stock covered under this Agreement in the
registration statement.

7.    Indemnity.    Each party (an "Indemnifying Party") agrees to defend,
indemnify and hold harmless the other party, its shareholders, directors,
officers, employees, agents, attorneys, parent companies, subsidiaries and
affiliates (each, an "Indemnified Party"), harmless from and against any and all
claims, liabilities, judgments, penalties, taxes, costs and expenses (including
reasonable attorney fees and costs) arising out of or related to the
Indemnifying Party's breach of this Agreement or any of its representations,
warranties, covenants or undertakings hereunder. The Indemnified Party shall
promptly notify the Indemnifying Party of any action commenced on such a claim
and the Indemnifying Party shall assume the defense thereof. The Indemnified
Party shall have the right at all times, in its sole discretion, to retain or
assume control of the defense of any such claim. The Indemnifying Party shall
not settle any claim unless it has received consent in writing from the
Indemnified Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, each party shall only indemnify and hold harmless
the other party to the extent that a claim is based on the action or omission of
the Indemnifying Party.

5

--------------------------------------------------------------------------------


8.    Miscellaneous.

        8.1    Waivers and Amendments.    Any provision of this Agreement may be
amended, waived or modified (either generally or in a particular instance,
either retroactively or prospectively, and either for a specified period of time
or indefinitely), upon the written consent of the Company and of the Investors
holding a majority of the aggregate principal amount of the then outstanding
Notes.

        8.2    Governing Law.    This Agreement and the Notes shall be governed
by and construed in accordance with California law, without regard to the
conflict of laws provisions thereof.

        8.3    Survival.    The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any Investor and
the Closing of the transactions contemplated hereby, including the provisions of
Section 7.

        8.4    Successors and Assigns.    Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

        8.5    Entire Agreement.    This Agreement (including the exhibits
attached hereto) constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.

        8.6    Notices, etc.    All notices and other communications required or
permitted hereunder shall be in writing and shall be either mailed by United
States first-class mail, postage prepaid, or delivered personally by hand or
nationally recognized courier or sent via facsimile, addressed (a) if to an
Investor, as indicated on the signature page hereto, or at such other address as
such holder or permitted assignee shall have furnished to the Company in
writing, or (b) if to the Company, at the address set forth on the signature
page hereto, or at such other address as the Company shall have furnished to
each Investor in writing. All such notices and other written communications
shall be effective (i) if mailed, three (3) business days after mailing, (ii) if
delivered, upon delivery, (iii) if sent by nationally recognized overnight
delivery courier, one (1) business day after deposit with such courier and
(iv) if sent by facsimile, upon confirmation of receipt printed/obtained from
the transmitting machine.

        8.7    Severability of this Agreement.    If any provision of this
Agreement shall be judicially determined to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

        8.8    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

        8.9    Expenses.    Each party shall pay its own respective expenses,
regardless of whether the transaction is consummated.

        8.10    Facsimile Signatures.    This Agreement may be executed and
delivered by facsimile and, upon such delivery, the facsimile will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

        8.11    Further Assurances.    The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

        8.12    Attorneys' Fees.    In the event that any dispute among the
parties to this Agreement should result in litigation, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys, which shall include, without limitation, all fees,
costs and expenses of appeals, as well as costs of collection.

6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused this Secured Convertible
Promissory Note Purchase Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the date and year first written above.

COMPANY:

ASPEON, INC.    
By:
 
/s/  DONALD W. RUTHERFORD      

--------------------------------------------------------------------------------


 
      Donald W. Rutherford
Chief Financial Officer    

INVESTORS:

[Investor]


By:
 
/s/  RICHARD STACK      

--------------------------------------------------------------------------------

Richard Stack
 
 
By:
 
/s/  KEN KADLEC      

--------------------------------------------------------------------------------

Ken Kadlec
 
 
By:
 
/s/  HORACE HERTZ      

--------------------------------------------------------------------------------

Horace Hertz
 
 

[Investors' signatures to follow.]

7

--------------------------------------------------------------------------------


SCHEDULE A
LIST OF INVESTORS


Name


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

FIRST CLOSING:      
Richard Stack
 
$
125,000
Kenneth Kadlec
 
$
50,000
Horace Hertz
 
$
75,000
Total:
 
$
250,000.00
SECOND CLOSING:
 
 
 
Total:
 
$
250,000.00

--------------------------------------------------------------------------------


EXHIBIT A


SECURITY AGREEMENT


--------------------------------------------------------------------------------



EXHIBIT B

SECURED CONVERTIBLE PROMISSORY NOTE


--------------------------------------------------------------------------------




QuickLinks


ASPEON, INC. SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT
RECITALS
SCHEDULE A LIST OF INVESTORS
EXHIBIT A
SECURITY AGREEMENT
EXHIBIT B SECURED CONVERTIBLE PROMISSORY NOTE
